Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 27, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152353 & (49)                                                                               Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152353
  v                                                          COA: 321073
                                                             Lake CC: 2013-005096-FH
  MICHAEL DAVID MCKERCHIE, III,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs. Defendant-appellant’s motion to appoint counsel is MOOT
  given the dismissal of this appeal.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 27, 2016